Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 1 of 14 Page ID #:1



  1 GLUCK LAW FIRM P.C.
      Jeffrey S. Gluck (SBN 304555)
  2 2125 S. Beverly Drive
      Los Angeles, California 90034
  3 Telephone: 310.776.7413

  4 ERIKSON LAW GROUP
      David Alden Erikson (SBN 189838)
  5 Antoinette Waller (SBN 152895)
      200 North Larchmont Boulevard
  6 Los Angeles, California 90004
      Telephone: 323.465.3100
  7 Facsimile: 323.465.3177

  8 Attorneys for Plaintiff

  9
 10                              UNITED STATES DISTRICT COURT
 11              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12

 13 CV COLLECTION, LLC, a New York
      limited liability company, d/b/a The     COMPLAINT FOR COPYRIGHT
 14 Great Eros;                                AND TRADEMARK
                                               INFRINGEMENT
 15                 Plaintiff,
 16         v.                                 DEMAND FOR JURY TRIAL
 17 WEWOREWHAT, LLC, a New York
      limited liability company; ONIA, LLC
 18 D/B/A WWW APPAREL, a New York
      limited liability company; DANIELLE
 19 BERNSTEIN, an individual; SAKS
      FIFTH AVENUE, INC., a New York
 20 corporation; BOP, LLC, a Wisconsin
      limited liability company; CARBON
 21 38, INC., a Delaware corporation; and
      DOES 1-10 inclusive.
 22
                    Defendants.
 23

 24         Plaintiff CV Collection, LLC d/b/a The Great Eros (“CV”) hereby complains
 25 against Defendants Weworewhat LLC (“WWW”), Onia, LLC d/b/a Www Apparel

 26 (“Onia”), Danielle Bernstein (“Bernstein”), Saks Fifth Avenue, Inc. (“Saks”), Bop

 27 LLC (“Shop Bop”), Carbon 38, Inc. (“Carbon”); and Does 1-10 inclusive as follows.

 28


                                               1                             COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 2 of 14 Page ID #:2



  1                              SUMMARY OF THE CASE
  2        1.     CV Collection, LLC owns and operates The Great Eros, an acclaimed
  3 fashion label founded by designer Christina Viviana. Since its inception, CV has

  4 wrapped its products in tissue paper bearing a signature design (the “CV Design”).

  5 As shown in the images below, the CV Design consists of a pattern of simple, yet

  6 sensual illustrations of female figures in various states of repose.

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16        2.     Defendant Weworewhat LLC is an upstart “fast-fashion” label founded
 17 (on information and belief) as a collaboration between blogger and social media

 18 “influencer” Defendant Danielle Bernstein and Defendant Onia LLC. Ms. Bernstein

 19 (and her label) has a history of copying others’ designs and passing them off as her

 20 own. In 2018, prior to the launch of the WWW label, Ms. Bernstein was accused of

 21 copying the designs of a specialty jewelry line after she visited their studio. While

 22 Ms. Bernstein apologized for that misappropriation in a tearful post to her Instagram

 23 account, her infringing design practices have continued. Indeed, just this past July,

 24 Defendants were called out for selling facemasks that were nearly identical to a

 25 patent pending design that Ms. Bernstein had used her status as an “influencer” to

 26 obtain for free from an independent designer. Ms. Bernstein, now an owner of the

 27 WWW label, denied copying the facemask design, but nevertheless appears to have

 28 removed them from the marketplace.


                                                 2                               COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 3 of 14 Page ID #:3



  1        3.     Subsequently, Bernstein and WWW entered into a joint venture with
  2 Defendant Onia to produce and distribute swimwear and other products that

  3 prominently featured the CV Design. Their knock-off proved to be so popular that

  4 Bernstein, Onia, and WWW chose to produce and sell other goods bearing the same

  5 infringing design—including scarves, yoga mats, and even wallpaper—which were

  6 sold by Defendants Saks, Shop Bop and Carbon. Below are a few images of

  7 Defendants’ goods bearing copies of the CV Design (the “Infringing Goods”):

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17        4.     Defendants have arrogantly rebuffed CV’s demand that they cease use
 18 of its work, implausibly claiming they had not copied the work, that the CV Design

 19 reflected no appreciable creativity, and that neither Ms. Bernstein, nor anyone

 20 associated with WWW had even heard of The Great Eros, let alone purchased any

 21 of their goods. Indeed, Defendants inexplicably stepped up their use of the CV

 22 Design after receiving Plaintiff’s protests.

 23        5.     In fact, Ms. Bernstein had visited the showroom of Plaintiff’s sales
 24 representative prior to producing the Infringing Goods, and inquired about obtaining

 25 Plaintiff’s products in exchange for promoting The Great Eros through her social

 26 media channels. Based on, inter alia, her reputation for infringement, Plaintiff

 27 declined Ms. Bernstein’s offer. Nevertheless, Plaintiff is informed and believes that

 28 Ms. Bernstein, WWW, and/or Onia subsequently purchased products from Plaintiff


                                                   3                            COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 4 of 14 Page ID #:4



  1 that were wrapped in CV’s trademark tissue paper, bearing the CV Design; and

  2 instructed their pattern makers to copy the CV Design for use on the Infringing

  3 Goods.

  4        6.     Plaintiff brings this straightforward copyright infringement claim for
  5 misappropriation of its original graphic expression. Because the CV Design

  6 functions as a source-identifier for Plaintiff’s goods, Plaintiff also brings trademark

  7 claims.

  8                            JURISDICTION AND VENUE
  9        7.     Plaintiff brings this action for copyright infringement (17 U.S.C.
 10 Section 101 et seq.), unfair competition under the Lanham Act, and related claims.

 11        8.     This Court has original subject matter jurisdiction over this action and
 12 the claims asserted herein, pursuant to 28 U.S.C. Section 1331 (“federal question

 13 jurisdiction”) and 1338(a)-(b) (“patent, copyright, trademark and unfair competition

 14 jurisdiction”) in that this action arises under the laws of the United States and, more

 15 specifically, Acts of Congress relating to patents, copyrights, trademarks, and unfair

 16 competition. This Court has subject matter jurisdiction over the state law claims

 17 pursuant to 28 U.S.C. Section 1367(a) (“supplemental jurisdiction”) in that they are

 18 so related to the federal law intellectual property claims in the action that they form

 19 part of the same case or controversy under Article III of the United States

 20 Constitution.

 21        9.     Defendants are subject to the personal jurisdiction of the Court because
 22 they do or transact business in, have agents in, or are otherwise found in and have

 23 purposely availed themselves of the privilege of doing business in California and in

 24 this District, and because the alleged misconduct was directed to California and this

 25 district. Further, the alleged misconduct was directed to California and this district,

 26 and Defendant’s marketing activities at issue in this case were expressly aimed at

 27 California residents.

 28


                                                 4                                COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 5 of 14 Page ID #:5



  1        10.    Venue is proper in this District pursuant to 28 U.S.C. Section
  2 1391(b)(1)-(3) because a substantial part of the events or omissions giving rise to

  3 the claims occurred in this District in that, inter alia, the infringing products were

  4 sold here.

  5                                     THE PARTIES
  6        11.    Plaintiff CV Collection, LLC is and at all times relevant herein was a
  7 New York limited liability company.

  8        12.    Defendant We Wore What is a New York limited liability company
  9 that transacts business in this District, including, inter alia, by selling and marketing
 10 its products to consumers in this District and throughout California.

 11        13.    Defendant Onia, LLC is a New York limited liability company that
 12 transacts business in this District, including, inter alia, by importing goods to an

 13 address in this District; and selling and marketing its products to consumers in this

 14 District and throughout California. On information and belief, Defendant Onia, LLC

 15 is a co-owner of the brand We Wore What and does business under the fictitious

 16 business name Www Apparel.

 17        14.    On information and belief, Defendant Danielle Bernstein is a resident
 18 of New York. Ms. Bernstein is the co-founder and co-owner of Defendant

 19 Weworewhat, LLC.

 20        15.    Defendant Saks Fifth Avenue, Inc. is a New York corporation that
 21 owns and operates the ecommerce website www.saksfifthavenue.com, as well as

 22 brick and mortar department stores. On information and belief, Saks sold the

 23 Infringing Goods to consumers in this District through its ecommerce website and at

 24 its brick and mortar department stores.

 25        16.    Defendant Bop, LLC is a Wisconsin limited liability company that
 26 owns and operates the ecommerce website www.shopbop.com. On information and

 27 belief, Shop Bop sold the Infringing Goods to consumers in this District through its

 28 ecommerce website.


                                                 5                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 6 of 14 Page ID #:6



  1         17.   Defendant Carbon 38, Inc. is a Delaware corporation with its principal
  2 office located in this District. Carbon owns and operates the ecommerce website

  3 www.carbon38.com, as well as brick and mortar retail stores. On information and

  4 belief, Carbon sold the Infringing Goods to consumers in this District through its

  5 ecommerce website and its brick and mortar retail store located in Pacific Palisades,

  6 California.

  7         18.   Plaintiff is ignorant of the true names and capacities of the Defendants
  8 sued herein as Does 1-10, inclusive, and therefore sues said Defendants by such

  9 fictitious names. Plaintiff will amend this Complaint to allege the true names and
 10 capacities when the same has been ascertained. Plaintiff is informed and believes,

 11 and thereon alleges, that each fictitiously-named Defendant is responsible in some

 12 manner for the occurrences herein alleged, and that Plaintiff’s damages as herein

 13 alleged were proximately caused by their conduct.

 14         19.   Each of the Defendants acted as an agent for each of the other
 15 Defendants in doing the acts alleged and each Defendant ratified and otherwise

 16 adopted the acts and statements performed, made or carried out by the other

 17 Defendants so as to make them directly and vicariously liable to the Plaintiff for the

 18 conduct complained of herein.

 19                  First Claim For Relief For Copyright Infringement
 20                                 (Against All Defendants)
 21         20.   Plaintiff incorporates by this reference all prior paragraphs as if set
 22 forth in full in this cause of action.

 23         21.   The CV Design was created in 2017. The CV Design is an original
 24 work that may be copyrighted under United States law. Plaintiff applied to the

 25 copyright office and received a certificate of registration for the Design, dated

 26 October 13, 2020 and identified as United States Copyright Registration Number

 27 VA 2-220-984.

 28


                                                 6                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 7 of 14 Page ID #:7



  1        22.    The work is one of graphic art. It features an arrangement of many
  2 individual elements, of a certain narrow range of shapes, subjects, sizes, and

  3 orientations. The work is the overall effect and impression of such conformation of

  4 elements.

  5        23.    Defendants infringed the copyright in the CV Design by copying and
  6 reproducing the CV Design on the Infringing Goods, as described above. All of

  7 Defendants’ acts were performed without the permission, license or consent of

  8 Plaintiff; and (on information and belief) willfully, with full knowledge of Plaintiff’s

  9 rights in and to the CV Design.
 10        24.    Defendants continue to infringe Plaintiff’s copyright by continuing to
 11 produce and sell the Infringing Goods in violation of the copyright, and further have

 12 engaged in unfair trade practices and unfair competition in connection with the

 13 production and sale of the Infringing Goods, thus causing irreparable damage.

 14        25.    As a result of Defendants’ infringement, Plaintiff has suffered and will
 15 continue to suffer substantial damage to Plaintiff’s business in the form of diversion

 16 of trade, loss of profits, and a diminishment in the value of Plaintiff’s goods and

 17 reputation; all in amounts that are not yet ascertainable but not less than the

 18 jurisdictional minimum of this court. As a result of Defendants’ misconduct as

 19 alleged herein, Plaintiff’s reputation has been irreparably tarnished, diminishing the

 20 value of Plaintiff’s goods, and decreasing revenue derived from its designs.

 21        26.    By reason of their infringement of Plaintiff’s copyright as alleged
 22 herein, Defendants are liable to Plaintiff for the actual damages incurred by Plaintiff

 23 as a result of the infringement, and for any profits of Defendants directly or

 24 indirectly attributable to such infringement.

 25

 26

 27

 28


                                                 7                                COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 8 of 14 Page ID #:8



  1       Second Claim for Relief for Unfair Competition Under Section 43(a) of
  2                         The Lanham Act (15 U.S.C. § 1125(a))
  3                                 (Against All Defendants)
  4         27.   Plaintiff incorporates by this reference all prior paragraphs as if set
  5 forth in full in this cause of action.

  6         28.   The CV Design functions in part as Plaintiff’s brand identity, and acts
  7 as a source identifier in that consumers have come to recognize the CV Design as

  8 being associated with and a source identifier and signature of, Plaintiff, and

  9 indicating Plaintiff as the source of the associated goods. The goodwill and
 10 reputation associated with the CV Design is significant.

 11         29.   The CV Design, as an indicator of source, is strong, fanciful, non-
 12 functional, distinctive, and inherently distinctive. Through Plaintiff’s efforts in

 13 marketing, promoting, and selling its products, the CV Design has become

 14 distinctive of Plaintiff’s brand and products, and has acquired secondary meaning

 15 among relevant consumers and the public generally.

 16         30.   As alleged above, Defendants’ design, marketing, merchandising and
 17 promotion of the Infringing Goods improperly incorporates the CV Design, which is

 18 likely to cause consumers to mistakenly believe that Defendants and their products

 19 are associated with Plaintiff. Defendants use of the CV Design is likely to cause

 20 confusion or mistake or deception of purchasers as to the source of Defendants’

 21 goods. Defendants’ conduct will damage Plaintiff’s ability to enjoy, maintain and

 22 exploit its hard-won brand-recognition.

 23         31.   Although it maintains the highest standards of quality, Plaintiff has no
 24 control over the type or quality of the goods produced by Defendants. Goods of low

 25 quality or “fast-fashion” appeal, if associated with Plaintiff, could damage its

 26 reputation. Further, such loss of goodwill with respect to customers and retailers has

 27 caused and will cause decreased revenues and decreased profits for Plaintiff. In

 28 addition, Defendants’ use of the CV Design diminishes the distinctiveness of


                                                 8                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 9 of 14 Page ID #:9



  1 Plaintiff’s work and brand, negatively affecting its ability to connote a single source

  2 of Plaintiff’s products and the CV Design.

  3        32.    By reason of Defendants’ acts of unfair competition as alleged herein,
  4 Plaintiff has suffered and will continue to suffer substantial damage to its business

  5 in the form of diversion of trade, loss of profits, and a dilution in the value of his

  6 rights and reputation, all in amounts which are not yet ascertainable but which are

  7 estimated to be not less than the jurisdictional minimum of this court. As a result of

  8 Defendants’ misconduct as alleged herein, Plaintiff’s reputation has been irreparably

  9 tarnished, diminishing the value of Plaintiff’s brand, and decreasing revenue derived
 10 from its products.

 11        33.    By their unauthorized use of the CV Design, Defendants have
 12 committed, and continue to commit, violations of, inter alia, 15 U.S.C. § 1125(a).

 13 Defendants have wrongfully appropriated for themselves business, revenue, and

 14 goodwill value that properly belongs to Plaintiff, and that Plaintiff has invested time,

 15 money, skill, and energy in developing. Defendants have intentionally traded, and

 16 infringed upon Plaintiff’s work, and the CV Design.

 17        34.    Defendants’ acts of unfair competition in violation of 15 U.S.C. §
 18 1125(a) have caused, and will continue to cause, damage and irreparable harm to

 19 Plaintiff and are likely to continue unabated, thereby causing further damage and

 20 irreparable harm to Plaintiff, and to the goodwill associated with the valuable and

 21 well-known CV Design, and Plaintiff’s business relationships, unless preliminarily

 22 and permanently enjoined and restrained by the Court. Plaintiff has no adequate

 23 remedy at law and will suffer irreparable injury if Defendants are allowed to

 24 continue their wrongful conduct.

 25        35.    In committing these acts of unfair competition, Defendants acted
 26 willfully, wantonly, and recklessly; and with conscious disregard for Plaintiff’s

 27 rights. Plaintiff is therefore entitled to punitive damages.

 28        36.    Plaintiff is entitled to all remedies available under the Lanham Act,


                                                 9                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 10 of 14 Page ID #:10



   1 including, but not limited to, preliminary and permanent injunctions, compensatory

   2 damages, treble damages, disgorgement of profits, costs and attorneys’ fees.

   3

   4               Third Claim for Relief for Unfair Business Practices Under
   5               California Business and Professions Code §§ 17200 et seq.
   6                                 (Against All Defendants)
   7         37.    Plaintiff incorporates by this reference all prior paragraphs as if set
   8 forth in full in this cause of action.

   9         38.    Defendants, by means of the conduct above, have engaged in, and are
  10 engaging in, unlawful, unfair, fraudulent and deceptive business practices under

  11 California Business and Professions Code §§ 17200 et seq. These acts and practices

  12 undertaken by Defendants violate California Business & Professions Code §17200

  13 in that they are—as described above—unfair, fraudulent, and/or unlawful.

  14 Specifically, without limiting the generality of the foregoing, such acts and practices

  15 constitute violations of the Lanham Act, and are and were fraudulent in that: (a)

  16 Defendants seek to deceive consumers regarding the source, quality and origin of

  17 Defendants’ goods and Defendants’ association with Plaintiff; and (b) the general

  18 public and trade is likely to be confused regarding the business relationship between

  19 Plaintiff and Defendants. Further, without limiting the generality of the foregoing,

  20 the harm to Plaintiff and to members of the general public far outweighs the utility

  21 of Defendants’ practices and, consequently, Defendants’ practices constitute an

  22 unfair business act or practice within the meaning of Business and Professions Code

  23 § 17200.

  24         39.    Plaintiff has sustained, and will continue to sustain, serious and
  25 irreparable injury to its business and reputation as a direct and proximate result of

  26 Defendants’ conduct. Unless Defendants are enjoined by this Court, there is a

  27 substantial possibility that they will continue to engage in such unlawful, unfair, and

  28 deceptive business practices; for which Plaintiff is without an adequate remedy at


                                                  10                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 11 of 14 Page ID #:11



   1 law. Accordingly, Plaintiff is entitled to a preliminary injunction and permanent

   2 injunction against Defendants and their officers, directors, employees, agents,

   3 representatives, affiliates, subsidiaries, distributors, and all persons acting in concert

   4 with them; prohibiting them from engaging in further unlawful, unfair and/or

   5 fraudulent business practices.

   6         40.   As a direct result of Defendants’ unlawful, unfair, fraudulent, and
   7 deceptive business practices, Defendants have received, and continue to receive,

   8 income and profits that they would not have earned but for their unlawful, unfair,

   9 and deceptive conduct; and Plaintiff is entitled to disgorgement of such funds
  10 wrongfully obtained.

  11         41.   By reason of Defendants’ acts of unfair competition as alleged herein,
  12 Plaintiff has suffered and will continue to suffer substantial damage to Plaintiff’s

  13 business in the form of diversion of trade, loss of profits, and a dilution in the value

  14 of its rights and reputation, all in amounts which are not yet ascertainable but which

  15 are estimated to be not less than the jurisdictional minimum of this court.

  16         42.   Plaintiff is also entitled under the provisions of Business and
  17 Professions Code §17208 to an injunction prohibiting Defendants, and each of them,

  18 from engaging in any acts, directly or indirectly, which constitute unlawful, unfair,

  19 and deceptive business practices.

  20         43.   In committing these acts of unfair competition, Defendants acted
  21 willfully, wantonly, and recklessly; and with conscious disregard for Plaintiff’s

  22 rights. Plaintiff is therefore entitled to punitive damages.

  23         44.   Defendants’ conduct, if allowed to proceed and continue and/or let
  24 stand, will cause irreparable damage to Plaintiff’s valuable business relationships

  25 and consumer relations; and will require Plaintiff to undertake efforts to mitigate

  26 damage to such relations, all to Plaintiff’s detriment. Further, such mitigation costs

  27 will require substantial time, effort, and expenditures by Plaintiff, all to Plaintiff’s

  28 detriment.


                                                  11                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 12 of 14 Page ID #:12



   1                Fourth Claim for Relief for Unfair Competition Under
   2                                 California Common Law
   3                                 (Against All Defendants)
   4         45.   Plaintiff incorporates by this reference all prior paragraphs as if set
   5 forth in full in this cause of action.

   6         46.   The above-described conduct of Defendants constitutes unfair
   7 competition under the common law of the State of California.

   8         47.   As a result of Defendants’ actions, Plaintiff has been damaged in an
   9 amount to be proven at trial.
  10

  11                                          PRAYER
  12         WHEREFORE, Plaintiff prays judgment against Defendants as follows:
  13         1.    That Plaintiff is awarded all damages, including Defendants’ profits
  14 and/or statutory damages, and future damages, that Plaintiff has sustained, or will

  15 sustain, as a result of the acts complained of herein, subject to proof at trial;

  16         2.    That Plaintiff is awarded its costs, attorneys’ fees and expenses in this
  17 action;

  18         3.    That Plaintiff is awarded pre-judgment interest;
  19         4.    For an order permanently enjoining Defendants and their employees,
  20 agents, servants, attorneys, representatives, successors, and assigns, and any and all

  21 persons in active concert or participation with any of them, from engaging in the

  22 misconduct referenced herein;

  23         5.    That Defendants be ordered to immediately recall and remove any and
  24 all infringing products from the marketplace;

  25         6.    That Defendants be ordered to file with this Court and serve upon
  26 Plaintiff’s counsel within thirty (30) days after services of the judgment demanded

  27 herein, a written report submitted under oath setting forth in detail the manner in

  28 which they have complied with the judgment;


                                                  12                                 COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 13 of 14 Page ID #:13



   1        7.    That Defendants be adjudged to have engaged in unlawful, unfair
   2 and/or fraudulent business practices and unfair competition in violation of California

   3 Business and Profession Code §§ 17200 et seq.;

   4        8.    For disgorgement of all proceeds, and restitution of the monies
   5 wrongfully received by Defendants as the result of their wrongful conduct;

   6        9.    For punitive damages in an amount sufficient to deter Defendants, and
   7 each of them, from their wrongful conduct; and

   8        10.   For further relief, as the Court may deem appropriate.
   9
  10
       DATED: November 10, 2020             GLUCK LAW FIRM P.C.

  11                                  By:          /s/
  12                                        Jeffrey S. Gluck
                                            Attorney for Plaintiff
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                13                              COMPLAINT
Case 2:20-cv-10290-RGK-AS Document 1 Filed 11/10/20 Page 14 of 14 Page ID #:14



   1                             DEMAND FOR JURY TRIAL
   2         Plaintiff hereby demands a jury trial on its claims on all issues triable by a
   3 jury.

   4

   5
       DATED: November 10, 2020               GLUCK LAW FIRM P.C.

   6                                    By:          /s/
   7                                          Jeffrey S. Gluck
                                              Attorneys for Plaintiff
   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                  14                                COMPLAINT
